  8:21-cv-00106-RGK-PRSE Doc # 10 Filed: 07/27/21 Page 1 of 2 - Page ID # 22




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ZACHARYN SUTTON,

                   Plaintiff,                               8:21CV106

      vs.
                                                MEMORANDUM AND ORDER
USA GOVERNMENT,

                   Defendant.


      This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis. (Filing 9.) Plaintiff filed a Notice of Appeal (filing 8) on July 26,
2021. Plaintiff appeals from the court’s Memorandum and Order and Judgment
dated May 10, 2021 (filings 6 & 7), in which the court dismissed this matter
without prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

             (3) Prior Approval. A party who was permitted to proceed in
             forma pauperis in the district-court action, or who was
             determined to be financially unable to obtain an adequate
             defense in a criminal case, may proceed on appeal in forma
             pauperis without further authorization, unless:

                   (A) the district court--before or after the notice of appeal
                   is filed--certifies that the appeal is not taken in good faith
                   or finds that the party is not otherwise entitled to proceed
                   in forma pauperis and states in writing its reasons for the
                   certification or finding . . .
  8:21-cv-00106-RGK-PRSE Doc # 10 Filed: 07/27/21 Page 2 of 2 - Page ID # 23




     The court finds that because Plaintiff proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal
in Forma Pauperis (filing 9) is granted.

      Dated this 27th day of July, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
